EXHIBIT 10.19


AMENDMENT TO EMPLOYMENT AGREEMENT




This Amendment to Employment Agreement (this “Amendment”) is effective as of
January 1, 2009, by and between PICO Holdings, Inc., a diversified holding
company formed under the laws of the state of California (the “Company”), and
John R. Hart, an individual (“Employee”).
 
RECITALS


WHEREAS, the Company and Employee entered into a certain written Employment
Agreement dated and effective as of May 7, 2007 (the “Agreement”);
WHEREAS, in accordance with Section 14 of the Agreement, the Company has
determined that modifications to the Agreement are necessary to facilitate
compliance with the requirements of Section 409A of the United States Internal
Revenue Code of 1986, as amended (“Section 409A”); and
WHEREAS, pursuant to Section 14 of the Agreement, the Company and Employee
agreed to cooperate and assist one another in order to adopt and implement such
modifications.
NOW THEREFORE, in consideration of the foregoing, and their mutual promises
contained herein, the parties agree to amend the Agreement to comply with the
provisions of Section 409A as more specifically provided herein below.
 
1.  
Section 3. Compensation shall be amended as follows:



a.  
Subsection 3B. Incentive Award shall be amended by adding the following to the
end of the last sentence:

 
“, within 2-1/2 months after the end of the fiscal year in which Employee
performed the services to which the Incentive Award relates.”



b.  
Subsection 3C. Stock Appreciation Rights shall be amended by adding the
following to the end of the subsection:

 
“The stock appreciation rights shall be exercised in accordance with the terms
of the stock appreciation award.  In compliance with Section 409A, the
compensation payable under such stock appreciation rights cannot be greater than
(1) the excess of the fair market value of such rights on the date of exercise,
as determined by the closing market price on the NASDAQ Global Market on such
date, over (2)  the exercise price described herein.  Notwithstanding the
foregoing, the Company may, in its sole discretion, determine the fair market
value of the stock appreciation rights at exercise using any other reasonable
valuation method that also complies with Section 409A.”



2.  
Section 5.  Death or Disability of Employee shall be amended by adding the
following sentence to the end of the section:



a.  
“Any payment made in accordance with this Section 5 shall be paid no later
than  2-1/2 months after the end of the year in which occurs Employee’s
termination of employment for whatever reason described hereunder.”



3.  
Section 6.  Termination by Employee shall be amended by adding the following
sentence to the end of the section:



a.  
“Any payment made in accordance with this Section 6 shall be paid no later
than  2-1/2 months after the end of the year in which occurs Employee’s
termination of employment described hereunder.



4.  
Section 19.  Compliance with Code 409A shall be added to the Agreement as
follows in its entirety:



a.  
This Agreement is intended to comply with, or otherwise be exempt from, Code
Section 409A.



b.  
The Company shall undertake to administer, interpret and construe this Agreement
in a manner that does not result in the imposition on Employee of any additional
tax, penalty, or interest under Code Section 409A.  This provision shall not be
construed as a guarantee by the Company of any particular tax effect to Employee
under this Agreement.  The Company shall not be liable to Employee for any
payment made under this Agreement that is determined to result in an additional
tax, penalty, or interest under Code Section 409A, nor for reporting in good
faith any payment made under this Agreement as an amount includible in gross
income under Code Section 409A.



c.  
“Termination of employment”, or words of similar import, as used in this
Agreement means, for purposes of any payments under this Agreement that are
payments of deferred compensation subject to Code Section 409A, the employee’s
“separation from service” as defined in Code Section 409A.



d.  
Notwithstanding any other provisions herein, if a payment obligation under this
Agreement arises on account of Employee’s separation from service while the
Employee is a “specified employee” (as defined under Code Section 409A and
determined in good faith by the Company), any payment of deferred compensation
subject to Code Section 409A, after giving effect to any exemptions provided
thereunder, that is scheduled to be paid within six (6) months after such
separation from service shall be paid within fifteen (15) days after the end of
the six (6) month period beginning on the date of such separation from service,
or, if earlier, within fifteen (15) days after the appointment of the personal
representative or executor of Employee’s estate following his death.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement on December
23, 2008, effective as of January 1, 2009.




PICO HOLDINGS, INC.


/s/  James F. Mosier_
Name


General Counsel and Secretary
Title




EMPLOYEE:


/s/John R. Hart_____________
John R. Hart